Case 7:21-mj-00925 Document 1 Filed on 04/30/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint United States District Court

UNITED STATES DISTRICT COURT. eases
for the Cen, APR 30 2024 -
i: -

Southern District of Texas

      

, 3
Nathan Ochsner, Clerk .

 

 

 

 

United States of America )
“ 2 \-O1ae-
aon —_—
Cristian Ortiz (1996/US) ) Case No. M oS o
Felipe Albino-De La Cruz (1981/MX)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 29, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 841 Possession with intent to Distribute a Controlled Substance / Approximately

4.19 Kilograms of Cocaine a Schedule II Controlied Substance.

This criminal complaint is based on these facts:

See Attachment "A"

# Continued on the attached sheet.

/s/ Juan M. Varela Jr

 

Complaint authorized by: AUSA Anibal Alaniz Complainant's signature

Juan M. Varela Jr, HSI Special Agent

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

April 30, 2021 7:35 am Ny

Printed name and title

Date:

 

Judge ’s signature

McAllen, Texas U.S. Magistrate Judge Nadia S. Medrano

 

City and state:

Printed name and title
 

 

Case 7:21-mj-00925 Document 1 Filed on 04/30/21 in TXSD Page 2 of 2

Attachment “A”

I, Juan Manuel Varela Jr, am a Special Agent of the United States Homeland Security
Investigations (HSI) and have knowledge of the following facts. The facts related in this
attachment do not reflect the totality of information known to me or other agents/officers, merely
the amount needed to establish probable cause. I do not rely upon facts not set forth herein in
reaching my conclusion that a complaint should be issued, nor do J request that this Court rely
upon any facts not set forth herein in reviewing this attachment in support of the complaint.

1. On April 29, 2021, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received information that Felipe Albino-De La Cruz (hereafter ALBINO) was in possession of
a vehicle loaded with an unknown amount of cocaine at the Whataburger located at 100 E.
Expressway 83 in Pharr, Texas.

2. During the surveillance operation, HSI McAllen observed the vehicle exit the Whataburger
parking lot and departing the area. HSI McAllen coordinated with Hidalgo County Sheriff's
Office (HCSO) who subsequently conducted a traffic stop on the vehicle based on a traffic
violation.

3. The driver of the vehicle identified himself as ALBINO. The Pharr, Texas Police Department
responded to the scene of the traffic stop and conducted a canine open-air sniff search that
yielded a positive alert on the vehicle. ALBINO and the vehicle were transported to the HSI
McAllen office.

4. HSI McAllen agents conducted law enforcement queries on the vehicle and identified Cristian
Ortiz (hereafter ORTIZ) as the person who entered from Mexico into the United States in the
vehicle on the morning of April 29, 2021. HSI McAllen agents and TFOs located ORTIZ and
transported him to the HSI McAllen office.

5. HS] agents and TFOs conducted a search of the vehicle and located four packages concealed
within an aftermarket compartment located within the dashboard of the vehicle. HSI McAllen
agents field tested the substances inside the packages, with a presumptive positive result for
the characteristics of cocaine. HSI McAllen agents weighed the packages containing the
suspected cocaine, which weighed approximately 4.19 kilograms on a calibrated scale.

6. HSI Special Agents and TFOs interviewed ORTIZ, who made numerous inconsistent
statements and admitted to being involved in illegal activity. ORTIZ stated he was to be paid
$300.00 United States Dollars for crossing the vehicle and leaving the vehicle at Whataburger
for an unknown person to take possession of the vehicle. ORTIZ claimed he left the keys in
the vehicle and an unknown person was to pick up the vehicle at the Whataburger. ORTIZ
stated he believed the person that took possession of his vehicle was going to conceal an
unknown amount of currency in the vehicle that was destined for Mexico.

7. HSI Special Agents and TFOs interviewed ALBINO, who declined to give a statement to HSI
SAs.
